Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 31, 2022

                                    No. 04-21-00408-CV

                       IN THE INTEREST OF M. L. H., A CHILD

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02589
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER

       Appellee’s brief was due on January 18, 2022. On January 21, 2022, appellee filed an
unopposed motion requesting an extension of time to file appellee’s brief to January 21, 2022
and concurrently filed appellee’s brief. Appellee’s motion is GRANTED.

       It is so ORDERED on January 31, 2022.

                                                         PER CURIAM


       ATTESTED TO: ___________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT